REGISTRATION RIGHTS AGREEMENT



     REGISTRATION RIGHTS AGREEMENT (this "Agreement "), dated as of November 6,
2009, by and among L & L International Holdings, Inc. , a Nevada corporation
(the "Company"), and the undersigned buyers (each, a "Buyer ", and collectively,
the "Buyers") .

WHEREAS:

     A. In connection with the Securities Purchase Agreement by and among the
parties hereto dated November 6, 2009 (the "Securities Purchase Agreement"), the
Company, has agreed, upon the terms and subject to the conditions set forth in
the Securities Purchase Agreement, to issue and sell to each Buyer Units (the
“Units ”) of the Company with each Unit comprised of one share of the Company’s
common stock, par value $0.001 per share (the “Common Stock”), and 3/5th of a
warrant (the “Warrants ”) to purchase one share of Common Stock (as exercised,
collectively, the “Warrant Shares”) .

     B. To induce the Buyers to execute and deliver the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the "1933 Act"), and
applicable state securities laws.

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

1. Definitions.

     Capitalized terms used herein and not otherwise defined herein shall have
the respective meanings set forth in the Securities Purchase Agreement. As used
in this Agreement, the following terms shall have the following meanings:

     a. "Business Day" means any day other than Saturday, Sunday or any other
day on which commercial banks in the City of New York are authorized or required
by law to remain closed.

     b. "Closing Date" shall have the meaning set forth in the Securities
Purchase Agreement.

     c. "Effective Date" means the date the Registration Statement has been
declared effective by the SEC.

     d. "Effectiveness Deadline" means, with respect to the Registration
Statement, the date which is 180 days after the Filing Deadline.

REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------

     e. “Eligible Market” means the Principal Market, The New York Stock
Exchange, Inc. , the NYSE Amex, the Nasdaq National Market or The Nasdaq Capital
Market.

     f. "Filing Date" means the date the applicable Registration Statement has
been filed with the SEC.

     g. "Filing Deadline" means, with respect to the Registration Statement, 90
days after the date hereof.

     h. "Investor " means a Buyer or any transferee or assignee thereof to whom
a Buyer assigns its rights under this Agreement and who agrees to become bound
by the provisions of this Agreement in accordance with Section 9 and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 9.

     i. "Person " means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

     j. “Principal Market” means the OTC Bulletin Board.

     k. "register ," "registered ," and "registration" refer to a registration
effected by preparing and filing one or more Registration Statements (as defined
below) in compliance with the 1933 Act and pursuant to Rule 415 and the
declaration or ordering of effectiveness of such Registration Statement(s) by
the SEC.

     l. "Registrable Securities" means (i) the Common Stock, (ii) the Warrant
Shares issued or issuable upon exercise of the Warrants, and (iii) any shares of
capital stock of the Company issued or issuable with respect to the Warrant
Shares and the Warrants as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, without regard to any
limitations on exercises of the Warrants.

     m. "Registration Statement" means a registration statement or registration
statements of the Company filed under the 1933 Act covering the Registrable
Securities.

     n. "Required Holders" means the holders of at least a majority of the
Registrable Securities.

     o. "Required Registration Amount" for the Registration Statement means the
sum of (i) 100% of the number of Common Stock as of the trading day immediately
preceding the applicable date of determination, and (ii) 100% the number of
Warrant Shares issued and issuable pursuant to the Warrants as of the trading
day immediately preceding the applicable date of determination, all subject to
adjustment as provided in Section 2(b), without regard to any limitations on
exercise of the Warrants; provided, however, that the 100% of the number of
Warrant Shares shall be reduced to the extent necessary in the event the SEC
will not



2





REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

declare the Registration Statement effective without such reduction pursuant to
Rule 415 or otherwise.

     p. "Rule 415" means Rule 415 under the 1933 Act or any successor rule
providing for offering securities on a continuous or delayed basis.

     q. "SEC" means the United States Securities and Exchange Commission.

2. Registration.

      a. Mandatory Registration.

     (i) Registration Statement. The Company shall prepare, and, as soon as
practicable but in no event later than the Filing Deadline, file with the SEC a
Registration Statement on Form S-1 or Form S-3 covering the resale of all of the
Registrable Securities (including the Warrant Shares), all of which shall
constitute Common Stock. In the event that Form S-1 or Form S-3 is unavailable
for such a registration, the Company shall use such other form as is available
for such a registration on another appropriate form reasonably acceptable to the
Required Holders, subject to the provisions of Section 2(d).

     (ii) The Registration Statement shall contain (except if otherwise directed
by the Required Holders) the “Plan of Distribution” section in substantially the
form attached hereto as Exhibit A. The Company shall use its best efforts to
have the Registration Statement declared effective by the SEC as soon as
practicable, but in no event later than sooner of the Effectiveness Deadline or
within three (3) Business Days of receipt by the Company of a written or oral
communication from the SEC that the Registration Statement will not be reviewed
or that the SEC has no further comments. The Company shall cause such
Registration Statement to remain effective during the Registration Period.

     b. Sufficient Number of Shares Registered. In the event the number of
shares available under a Registration Statement filed pursuant to Section 2(a)
is insufficient to cover all of the Registrable Securities required under
Section 2(a)(ii) to be covered by such Registration Statement, the Company shall
amend the applicable Registration Statement, or file a new Registration
Statement, or both, so as to cover at least the Required Registration Amount as
of the trading day immediately preceding the date of the filing of such
amendment or new Registration Statement, in each case, as soon as practicable,
but in any event not later than thirty (30) days after the necessity therefor
arises. The Company shall use its best efforts to cause such amendment and/or
new Registration Statement to become effective as soon as practicable following
the filing thereof, but no later than three (3) Business Days of receipt by the
Company of a written or oral communication from the SEC that such Registration
Statement will not be reviewed or that the SEC has no further comments. For
purposes of the foregoing provision, the number of shares available under a
Registration Statement shall be deemed “insufficient to cover all of the
Registrable Securities” if at any time the number of shares of Common Stock
available for resale under the Registration Statement is less than the Required
Registration Amount.

     c. Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. If (i) a Registration Statement covering all of the
Registrable Securities



3





REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

required to be covered thereby (as determined on the date of this Agreement) and
required to be filed by the Company pursuant to Section 2(a) or (b) of this
Agreement is (A) not filed with the SEC on or before the Filing Deadline (a
"Filing Failure") or (B) not declared effective by the SEC on or before the
earlier of (x) the Effectiveness Deadline or (y) three (3) Business Days of
receipt by the Company of a written or oral communication from the SEC that the
Registration Statement will not be reviewed or that the SEC has no further
comments (an "Effectiveness Failure") or (C) the Company does not file a request
for acceleration of effectiveness of such Registration Statement to a time and
date not later than 48 hours after the submission of such request within two (2)
Business Days after the Company learns that no review of a particular
Registration Statement will be made by the staff of the SEC or that the staff
has no further comments on a particular Registration Statement and the Financial
Industry Regulatory Authority (“FINRA ”) shall have cleared such Registration
Statement pursuant to the Rule 5110 of the FINRA, (ii) on any day after the
Effective Date and before the Termination Date, sales of all of the Registrable
Securities required to be included on such Registration Statement cannot be made
(other than during a Grace Period (as defined in Section 3(l)) pursuant to such
Registration Statement (including, without limitation, because of a failure to
keep such Registration Statement effective, to disclose such information as is
necessary for sales to be made pursuant to such Registration Statement or to
register a sufficient number of shares of Common Stock) (a "Maintenance
Failure") then, as partial relief for the damages to any holder by reason of any
such delay in or reduction of its ability to sell the underlying shares of
Common Stock (which remedy shall not be exclusive of any other remedies
available at law or in equity), the Company shall pay to each holder of
Registrable Securities relating to such Registration Statement an amount in cash
equal to one percent (1.0%) of the Purchase Amount of such Investor's
unregistered Registrable Securities (“Purchase Amount”), the Registrable
Securities attributable to which are required to be included in such
Registration Statement on each of the following dates: (i) the day of a Filing
Failure and on every thirtieth day after a Filing Failure until such Filing
Failure is cured; (ii) the day of an Effectiveness Failure and on every
thirtieth day after an Effectiveness Failure until such Effectiveness Failure is
cured; and (iii) the initial day of a Maintenance Failure and on every thirtieth
day (or partial period) after a Maintenance Failure until such Maintenance
Failure is cured; provided, however, the aggregate amount of Registration Delay
Payments shall not exceed six percent (6%) of such Purchase Amount; provided,
further, that amounts payable as Registration Delay Payments shall cease when
the Investor no longer holds any Common Stock and Warrants or in the event the
Investor’s Common Stock or Warrant Shares can be immediately sold by the
Investor in reliance on Rule 144(k) (or any successor thereto) without any
volume restrictions and the Company has removed legends restricting resale from
the Warrant Shares and the Common Stock. The payments to which a holder shall be
entitled pursuant to this Section 2(c) are referred to herein as "Registration
Delay Payments. "

     d. Piggyback Registration. After the date hereof, if the Company proposes
to register (including for this purpose a registration statement effected by the
Company for stockholders ) any of its stock or other securities under the 1933
Act (other than a registration relating solely to the sale of securities to
participants in a Company employee stock or similar plan on Form S-8 and an
exchange registration on Form S-4), the Company shall, at such time, promptly
give each holder of Registrable Securities written notice of such registration.
Upon the written request of each holder of Registrable Securities given within
twenty (20) days after



4





REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

mailing of such notice by the Company, the Company shall, cause in such
registration to be registered under the 1933 Act all of the Registrable
Securities that each such holder has requested to be registered.

3. Related Obligations.

     At such time as the Company is obligated to file a Registration Statement
with the SEC pursuant to Section 2(a), the Company will use its best efforts to
effect the registration of the Registrable Securities in accordance with the
intended method of disposition thereof and, pursuant thereto, the Company shall
have the following obligations:

     a. The Company shall submit to the SEC, within two (2) Business Days after
the Company learns that no review of a particular Registration Statement will be
made by the staff of the SEC or that the staff has no further comments on a
particular Registration Statement, as the case may be, a request for
acceleration of effectiveness of such Registration Statement to a time and date
not later than 48 hours after the submission of such request. The Company shall
keep each Registration Statement effective pursuant to Rule 415 at all times
until the earlier of (i) the date as of which the Investors may sell all of the
Registrable Securities covered by such Registration Statement without
restriction pursuant to Rule 144(k) (or any successor thereto) promulgated under
the 1933 Act or (ii) the date on which the Investors shall have sold all of the
Registrable Securities covered by such Registration Statement (the "Registration
Period") . The Company shall ensure that each Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein) shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein, or necessary to make the statements therein
(in the case of prospectuses, in the light of the circumstances in which they
were made) not misleading.

     b. The Company shall prepare and file (electronically on EDGAR) with the
SEC such amendments (including post-effective amendments) and supplements to a
Registration Statement and the prospectus used in connection with such
Registration Statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the 1933 Act, as may be necessary to keep such Registration
Statement effective at all times during the Registration Period, and, during
such period, comply with the provisions of the 1933 Act with respect to the
disposition of all Registrable Securities of the Company covered by such
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement.

     c. Provide copies to and permit counsel designated by the Investors to
review each Registration Statement and all amendments and supplements thereto
prior to their filing with the SEC and not file any document to which such
counsel reasonably objects.

     d. Upon reasonable request, the Company shall furnish to the Investors and
their legal counsel, without charge, (i) copies of any correspondence from the
SEC or the staff of the SEC to the Company or its representatives relating to
any Registration Statement, (ii) promptly after the same is prepared and filed
with the SEC, one copy of any Registration Statement and any amendment(s)
thereto, including financial statements and schedules, all



5





REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

documents incorporated therein by reference, if requested by an Investor, and
all exhibits and (iii) upon the effectiveness of any Registration Statement, one
copy of the prospectus included in such Registration Statement and all
amendments and supplements thereto.

     e. Upon request, the Company shall furnish to each Investor whose
Registrable Securities are included in any Registration Statement, without
charge, (i) promptly after the same is prepared and filed with the SEC, at least
one copy of such Registration Statement and any amendment(s) thereto, including
financial statements and schedules, all documents incorporated therein by
reference, if requested by an Investor, all exhibits and each preliminary
prospectus, (ii) upon the effectiveness of any Registration Statement, ten (10)
copies of the prospectus included in such Registration Statement and all
amendments and supplements thereto (or such other number of copies as such
Investor may reasonably request) and (iii) such other documents, including
copies of any preliminary or final prospectus, as such Investor may reasonably
request from time to time in order to facilitate the disposition of the
Registrable Securities owned by such Investor.

     f. The Company shall notify each Investor in writing of the happening of
any event, as promptly as practicable after becoming aware of such event, as a
result of which the prospectus included in a Registration Statement, as then in
effect, includes an untrue statement of a material fact or omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (provided that in no event shall such notice contain any material,
nonpublic information), and, promptly prepare a supplement or amendment to such
Registration Statement to correct such untrue statement or omission.

     g. The Company shall use its best efforts to prevent the issuance of any
stop order or other suspension of effectiveness of a Registration Statement, or
the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction and, if such an order or suspension is issued, to
obtain the withdrawal of such order or suspension at the earliest possible
moment and to notify each Investor who holds Registrable Securities being sold
of the issuance of such order and the resolution thereof or its receipt of
actual notice of the initiation or threat of any proceeding for such purpose.
The Company shall notify each Investor of a pending proceeding against the
Company under Section 8A of the Securities Act in connection with the offering
of the Registrable Securities.

     h. The Company shall use its best efforts to maintain the authorization for
quotation of the Company's Common Stock on the Principal Market or any Eligible
Market.

     i. The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and registered in
such names as the Investors may request.

     j. The Company shall use its best efforts to cause the Registrable
Securities covered by a Registration Statement to be registered with or approved
by such other



6





REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

governmental agencies or authorities as may be necessary to consummate the
disposition of such Registrable Securities.

     k. The Company shall otherwise use its best efforts to comply with all
applicable rules and regulations of the SEC in connection with any registration
hereunder.

     l. Notwithstanding anything to the contrary herein, at any time after the
Effective Date, for not more than twenty (20) consecutive days or for a total of
not more than forty-five (45) days in any twelve (12) month period, the Company
may delay the disclosure of material, non-public information concerning the
Company (A) the disclosure of which at the time is not, in the good faith
opinion of the Board of Directors of the Company and its outside legal counsel,
in the best interest of the Company and, in the opinion of counsel to the
Company, otherwise required or (B) to the extent the Company is required to file
a post-effective amendment to the Registration Statement (a "Grace Period");
provided, that the Company shall promptly (a) notify the Investors in writing of
the existence of (but in no event, without the prior written consent of a
Investor, shall the Company disclose to such Investor any of the facts or
circumstances regarding) material non-public information giving rise to a Grace
Period, (b) advise the Investors in writing to cease all sales under the
Registration Statement until the end of the Grace Period and (c) use
commercially reasonable efforts to terminate a Grace Period as promptly as
practicable.

4. Obligations of the Investors.

     a. At least four (4) Business Days prior to the first anticipated filing
date of a Registration Statement, the Company shall notify each Investor in
writing of the information the Company requires from each such Investor if such
Investor elects to have any of such Investor's Registrable Securities included
in such Registration Statement. It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of a particular Investor
that such Investor shall furnish to the Company such information regarding
itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it as shall be reasonably
required to effect the effectiveness of the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request.

     b. Each Investor, by such Investor's acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Investor has notified the Company in writing of
such Investor's election to exclude all of such Investor's Registrable
Securities from such Registration Statement.

     c. Each Investor agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 3(f) or 3(g),
such Investor will immediately discontinue disposition of Registrable Securities
pursuant to any Registration Statement(s) covering such Registrable Securities
until such Investor's receipt of the copies of the supplemented or amended
prospectus or receipt of notice that no supplement or amendment is required.



7





REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

     d. Each Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to the Registration Statement.

5. Expenses of Registration.

     The Company will pay any and all reasonable expenses including all fees and
expenses of the Investors, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and reasonable fees and
disbursements of legal counsel for Whitebox Advisors, LLC.

6. Indemnification.

     In the event any Registrable Securities are included in a Registration
Statement under this Agreement:

     a. To the fullest extent permitted by law, the Company will, and hereby
does, indemnify, hold harmless and defend each Investor, the directors,
officers, members, partners, employees, agents, representatives of, and each
Person, if any, who controls any Investor within the meaning of the 1933 Act or
the 1934 Act (each, an "Indemnified Person"), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys' fees, amounts paid in settlement or expenses, joint or several,
(collectively, "Claims") incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto ("Indemnified Damages"),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other "blue sky" laws of any jurisdiction in
which Registrable Securities are offered ("Blue Sky Filing"), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in the light of the circumstances under which
the statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or (iv) any violation of this
Agreement (the matters in the foregoing clauses (i) through (iv) being,
collectively, "Violations ") . Subject to Section 6(c), the Company shall
reimburse the Indemnified Persons, promptly as such expenses are incurred and
are due and payable, for any



8





REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

legal fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (i) shall not apply to a Claim by an Indemnified Person arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by such Indemnified Person
for such Indemnified Person expressly for use in connection with the preparation
of the Registration Statement or any such amendment thereof or supplement
thereto, if such prospectus was timely made available by the Company pursuant to
Section 3(e) and (ii) shall not apply to amounts paid in settlement of any Claim
if such settlement is effected without the prior written consent of the Company,
which consent shall not be unreasonably withheld or delayed. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Indemnified Person and shall survive the transfer of the
Registrable Securities by the Investors pursuant to Section 9.

     b. In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the 1933 Act or the 1934 Act (each, an
"Indemnified Party"), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor expressly for use in connection with
such Registration Statement; and, subject to Section 6(c), such Investor will
reimburse any legal or other expenses reasonably incurred by an Indemnified
Party in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of such Investor, which consent shall not be
unreasonably withheld or delayed; provided, further, however, that the Investor
shall be liable under this Section 6(b) for only that amount of a Claim or
Indemnified Damages as does not exceed the gross proceeds to such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Investors pursuant to
Section 9. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(b) with respect to any
preliminary prospectus shall not inure to the benefit of any Indemnified Party
if the untrue statement or omission of material fact contained in the
preliminary prospectus was corrected on a timely basis in the prospectus, as
then amended or supplemented.

     c. Promptly after receipt by an Indemnified Person or Indemnified Party
under this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and



9





REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
legal counsel at the expense of such Indemnified Person or Indemnified Party.
The Indemnified Party or Indemnified Person shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or Claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnified Party or
Indemnified Person which relates to such action or Claim. The indemnifying party
shall keep the Indemnified Party or Indemnified Person reasonably apprised at
all times as to the status of the defense or any settlement negotiations with
respect thereto. No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent. No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person of a release from all liability
in respect to such Claim or litigation, and such settlement shall not include
any admission as to fault on the part of the Indemnified Party. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.

     d. The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

     e. The indemnity agreements contained herein shall be in addition to (i)
any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

7. Contribution.

     To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no Person
involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent



10





REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

misrepresentation; and (ii) contribution by any seller of Registrable Securities
shall be limited in amount to the net amount of proceeds received by such seller
from the sale of such Registrable Securities pursuant to such Registration
Statement.

8. Reports Under the 1934 Act.

     With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration ("Rule 144"), the Company agrees to:

     a. make and keep public information available, as those terms are
understood and defined in Rule 144;

     b. file with the SEC all reports and other documents required of the
Company under the 1933 Act and the 1934 Act so long as the Company remains
subject to such requirements and the filing of such reports and other documents
is required for the applicable provisions of Rule 144; and

     c. furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the 1933
Act and the 1934 Act, (ii) a copy of the most recent annual report of the
Company and such other reports and documents so filed by the Company, and (iii)
such other information as may be reasonably requested to permit the Investors to
sell such securities pursuant to Rule 144 without registration.

9. Assignment of Registration Rights.

     Prior to the initial declaration by the SEC of the effectiveness of the
applicable Registration Statement, the rights under this Agreement shall be
automatically assignable by the Investors to any transferee of all or any
portion of such Investor's Registrable Securities if: (i) the Investor agrees in
writing with the transferee or assignee to assign such rights, and a copy of
such agreement is furnished to the Company within a reasonable time after such
assignment; (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned; (iii) immediately
following such transfer or assignment the further disposition of such securities
by the transferee or assignee is restricted under the 1933 Act or applicable
state securities laws; (iv) at or before the time the Company receives the
written notice contemplated by clause (ii) of this sentence the transferee or
assignee agrees in writing with the Company to be bound by all of the provisions
contained herein; and (v) such transfer shall have been made in accordance with
the applicable requirements of the Securities Purchase Agreement. After the
initial declaration by the SEC of the effectiveness of the Registration
Statement that registers such Registrable Securities, this Agreement shall not
be assignable by the Investors.



11





REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

10. Amendment of Registration Rights.

     Provisions of this Agreement may be amended and the observance thereof may
be waived (either generally or in a particular instance and either retroactively
or prospectively), only with the written consent of the Company and the holders
of a majority of outstanding common stock issued through this offering (the
“Holders”) provided that no Holder may be disproportionately adversely affected
by such amendment or waiver without such Holder’s consent, except as a result of
Holder holding a greater percentage of Registrable Securities. Any amendment or
waiver effected in accordance with this Section 10 shall be binding upon each
Investor and the Company. No such amendment shall be effective to the extent
that it applies to less than all of the holders of the Registrable Securities.

11. Miscellaneous.

     a. A Person is deemed to be a holder of Registrable Securities whenever
such Person owns or is deemed to own of record such Registrable Securities. If
the Company receives conflicting instructions, notices or elections from two or
more Persons with respect to the same Registrable Securities, the Company shall
act upon the basis of instructions, notice or election received from such record
owner of such Registrable Securities.

     b. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall as set forth in Section 10(f) of the Securities Purchase
Agreement.

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto, with copies to such Buyer's representatives as set forth
on the Schedule of Buyers, or to such other address and/or facsimile number
and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender's facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

     c. Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

     d. This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of California without regard to the choice of law
principles



12





REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of California located in Los Angeles
County and the United States District Court for the Central District of
California for the purpose of any suit, action, proceeding or judgment relating
to or arising out of this Agreement and the transactions contemplated hereby.
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement. Each of the parties
hereto irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court. Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

     e. This Agreement, the other Transaction Documents (as defined in the
Securities Purchase Agreement) and the instruments referenced herein and therein
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement, the other Transaction Documents and the instruments
referenced herein and therein supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.

     f. Subject to the requirements of Section 9, this Agreement shall inure to
the benefit of and be binding upon the permitted successors and assigns of each
of the parties hereto.

     g. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

     h. This Agreement may be executed in identical counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

     i. Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

     j. All consents and other determinations required to be made by the
Investors pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by the Required Holders.



13





REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

     k. The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

     l. This Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns, and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person. The rights of
each Buyer under this Agreement may be transferred upon a transfer of Buyer’s
Securities in a private resale transaction exempt from registration under
Section 4(1) of the Securities Act; provided that, such transferee shall execute
this Agreement and that the Company shall be relieved of any damages for failure
to maintain effectiveness of any registration statement required to be filed in
connection with any lapse in effectiveness of the registration statement caused
by the filing of any post-effectiveness amendment to such registration statement
filed, in part or in whole, to update the selling shareholder table to include
such transferee.

     m. The obligations of each Buyer hereunder are several and not joint with
the obligations of any other Buyer, and no provision of this Agreement is
intended to confer any obligations on any Buyer vis-à-vis any other Buyer.
Nothing contained herein, and no action taken by any Buyer pursuant hereto,
shall be deemed to constitute the Buyers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Buyers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated herein.



* * * * * *





14





REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

COMPANY:    L & L INTERNATIONAL HOLDINGS, INC.      By:             Dickson V.
Lee, CPA             Chief Executive Officer 


REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYERS:                                               

--------------------------------------------------------------------------------

Buyer 

--------------------------------------------------------------------------------

Signature 

--------------------------------------------------------------------------------

Authorized Representative 

--------------------------------------------------------------------------------

Title 

 


 

REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------



EXHIBIT A





PLAN OF DISTRIBUTION



     We are registering the shares of Common Stock and Common Stock issuable
upon exercise of the Warrants to permit the resale of these shares of Common
Stock by the holders of the Common Stock and warrants from time to time after
the date of this prospectus. We will not receive any of the proceeds from the
sale by the selling stockholders of the shares of Common Stock. We will bear all
fees and expenses incident to our obligation to register the shares of Common
Stock.

     The selling stockholders may sell all or a portion of the shares of Common
Stock beneficially owned by them and offered hereby from time to time directly
or through one or more underwriters, broker-dealers or agents. If the shares of
Common Stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of Common Stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions,

 * on any national securities exchange or quotation service on which the
   securities may be listed or quoted at the time of sale;
 * in the over-the-counter market;
 * in transactions otherwise than on these exchanges or systems or in the
   over-the- counter market;
 * through the writing of options, whether such options are listed on an options
   exchange or otherwise;
 * ordinary brokerage transactions and transactions in which the broker-dealer
   solicits purchasers;
 * block trades in which the broker-dealer will attempt to sell the shares as
   agent but may position and resell a portion of the block as principal to
   facilitate the transaction;
 * purchases by a broker-dealer as principal and resale by the broker-dealer for
   its account;
 * an exchange distribution in accordance with the rules of the applicable
   exchange;
 * privately negotiated transactions;

REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------

 * short sales;
 * sales pursuant to Rule 144;
 * broker-dealers may agree with the selling stockholders to sell a specified
   number of such shares at a stipulated price per share;
 * a combination of any such methods of sale; and
 * any other method permitted pursuant to applicable law.

     If the selling stockholders effect such transactions by selling shares of
Common Stock to or through underwriters, broker-dealers or agents, such
underwriters, broker-dealers or agents may receive commissions in the form of
discounts, concessions or commissions from the selling stockholders or
commissions from purchasers of the shares of Common Stock for whom they may act
as agent or to whom they may sell as principal (which discounts, concessions or
commissions as to particular underwriters, broker-dealers or agents may be in
excess of those customary in the types of transactions involved). In connection
with sales of the shares of Common Stock or otherwise, the selling stockholders
may enter into hedging transactions with broker-dealers, which may in turn
engage in short sales of the shares of Common Stock in the course of hedging in
positions they assume. The selling stockholders may also sell shares of Common
Stock short and deliver shares of Common Stock covered by this prospectus to
close out short positions and to return borrowed shares in connection with such
short sales. The selling stockholders may also loan or pledge shares of Common
Stock to broker-dealers that in turn may sell such shares. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

     The selling stockholders may pledge or grant a security interest in some or
all of the Warrants or shares of Common Stock owned by them and, if they default
in the performance of their secured obligations, the pledgees or secured parties
may offer and sell the shares of Common Stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933, as amended, amending, if
necessary, the list of selling stockholders to include the pledgee, transferee
or other successors in interest as selling stockholders under this prospectus.
The selling stockholders also may transfer and donate the shares of Common Stock
in other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

     The selling stockholders and any broker-dealer participating in the
distribution of the shares of Common Stock may be deemed to be “underwriters”
within the meaning of the Securities Act, and any commission paid, or any
discounts or concessions allowed to, any such broker-dealer may be deemed to be
underwriting commissions or discounts under the Securities Act. At the time a
particular offering of the shares of Common Stock is made, a prospectus



REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

supplement, if required, will be distributed which will set forth the aggregate
amount of shares of Common Stock being offered and the terms of the offering,
including the name or names of any broker-dealers or agents, any discounts,
commissions and other terms constituting compensation from the selling
stockholders and any discounts, commissions or concessions allowed or reallowed
or paid to broker-dealers.

     Under the securities laws of some states, the shares of Common Stock may be
sold in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

     There can be no assurance that any selling stockholder will sell any or all
of the shares of Common Stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.

     The selling stockholders and any other person participating in such
distribution will be subject to applicable provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder, including,
without limitation, Regulation M of the Exchange Act, which may limit the timing
of purchases and sales of any of the shares of Common Stock by the selling
stockholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of Common
Stock to engage in market-making activities with respect to the shares of Common
Stock. All of the foregoing may affect the marketability of the shares of Common
Stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of Common Stock.

     We will pay all expenses of the registration of the shares of Common Stock
pursuant to the registration rights agreement, including, without limitation,
Securities and Exchange Commission filing fees and expenses of compliance with
state securities or “blue sky” laws; provided, however, that a selling
stockholder will pay all underwriting discounts and selling commissions, if any.
We will indemnify the selling stockholders against liabilities, including some
liabilities under the Securities Act, in accordance with the registration rights
agreements, or the selling stockholders will be entitled to contribution. We may
be indemnified by the selling stockholders against civil liabilities, including
liabilities under the Securities Act, that may arise from any written
information furnished to us by the selling stockholder specifically for use in
this prospectus, in accordance with the related registration rights agreements,
or we may be entitled to contribution.

     Once sold under the shelf registration statement, of which this prospectus
forms a part, the shares of Common Stock will be freely tradable in the hands of
persons other than our affiliates.

 

 

REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------